EXHIBIT 10.1
AMENDMENT NO. 3 TO
STOCK PURCHASE AGREEMENT
     This Amendment No. 3 to the Stock Purchase Agreement (the “Amendment”)
dated May 28, 2008, is made by and between EZPAWN Florida, Inc. a Delaware
corporation (the “Buyer”) and Value Financial Services, Inc., a Florida
corporation (the “Company”).
RECITALS
     Whereas, the Buyer and the Company executed and delivered that certain
Stock Purchase Agreement on March 14, 2008, as amended April 28, 2008 and
May 12, 2008, for the purchase and sale of up to 6,646,359 shares of common
stock of the Company (the “Purchase Agreement”);
          Whereas, the Buyer and the Company desire to extend the deadline for
completion of the Due Diligence Investigation and closing of the transaction;
     Now therefore, in consideration of the premises and the mutual promises
herein made, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Buyer and the Company agree as
follows:

1.   Definitions. Section 1 of the Purchase Agreement is amended by amending the
definition of “Due Diligence End Date” to provide that the Due Diligence End
Date shall mean 5:00 p.m CDT on June 4, 2008.

2.   Tender Offer. Section 6.1 of the Purchase Agreement is amended by deleting
the words “June 3, 2008” and inserting in its place “June 9, 2008”.

3.   Closing. Section 3.2 of the Purchase Agreement is amended by deleting the
words, “July 11, 2008” and inserting in their place, “July 17, 2008”.

4.   Termination. Subsection 9.1(f) of the Purchase Agreement is amended by
deleting the words, “July 11, 2008” and inserting in their place, “July 18,
2008”.

{Signature Page Follows}

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date and year first above written.
EZPAWN Florida, Inc.

         
By:
  /s/ Dan Tonissen    
 
       
 
  Daniel Tonissen, Senior Vice President
and Chief Financial Officer    

Value Financial Services, Inc.

         
By:
  /s/ John Thedford    
 
       
 
  John Thedford, President and
Chief Executive Officer    

 